Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/995,464 filed on August 17, 2020. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 10,778,503.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,778,503 as outlined in the table below:

Examined claim 1
A method comprising: 
     receiving, by a server, an event type; 
     matching, by the server, the event type to a first criteria; 
     based on the matching of the event type to the first criteria, obtaining, by the server, an authentication token associated with the event type; 



     based on the authentication token, identifying, by the server, logs captured during a time interval; and 
     grouping, by the server, the logs into a capsule.
Patent claim 1
A method comprising: 
     obtaining, by a server, an event type; 
     matching, by the server, the event type to a first criteria; 
     based on the matching of the event type to the first criteria, obtaining, by the server, an authentication token associated with the event type; 
     appending, by the server, the authentication token as an identifier (ID) for at least one transaction associated with the event type;
     based on the authentication token, obtaining, by the server, a list of IDs that are within a time interval; and 
     grouping, by the server, logs associated with the list of IDs into a capsule.



appending, by the server, the authentication token as an identifier (ID) for at least one transaction associated with the event type”. Thus, it would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 2-20 recite the similar limitations of patent claims 2-20.

Allowable Subject Matter
Claims 1-20 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459